Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 1 of 12 PageID #: 1421




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------x
  ALLY FINANCIAL INC., et al.,

                                              Plaintiffs,                 MEMORANDUM
                                                                          AND ORDER

                   -against-                                              20-CV-1281 (MKB)

  COMFORT AUTO GROUP NY LLC, et al.,

                                               Defendants.
  ------------------------------------------------------------x

  ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

          Currently pending before this Court is an unopposed letter-motion filed by plaintiffs

  Ally Financial Inc. and Ally Bank (“plaintiffs”) for an order precluding defendants Comfort

  Auto Group NY LLC (“Comfort”), Route 206 Auto Group, LLC (“Route 206”) and Hesh

  Gottdiener (“Gottdiener”) (collectively, “defendants”) from using certain evidence in this

  action, and for monetary sanctions. See Motion for Sanctions (Mar. 22, 2021) (“Pl. Motion”),

  Electronic Case Filing (“ECF”) Docket Entry (“DE”) #60. For the reasons that follow, this

  Court grants plaintiffs’ motion. 1




  1  “[A] magistrate judge has authority to issue [an] award of attorney's fees as a Rule 37 sanction or
  issue a preclusion order as such orders are non-dispositive.” Capricorn Mgmt. Sys., Inc. v. Gov’t
  Emps. Ins. Co., 15-CV-2926 (DRH) (SIL), 2020 WL 1242616, at *4 (E.D.N.Y. Mar. 16, 2020); see
  Cates v. Trs. of Columbia U. in City of N.Y., 330 F.R.D. 369, 372 (S.D.N.Y. 2019) (“Motions
  . . . seeking preclusion sanctions ‘are ordinarily considered non-dispositive, and therefore fall within
  the grant of Rule 72(a), unless the sanction employed disposes of a claim.’”) (quoting Seena Int'l, Inc.
  v. One Step Up, Ltd., No. 15-CV-01095 (PKC)(BCM), 2016 WL 2865350, at *10 (S.D.N.Y. May 11,
  2016)); see also Rosa v. Genovese Drug Stores, Inc., No. 16-CV-5105 (NGG) (LB), 2017 WL
  4350276, at *1 (E.D.N.Y. July 31, 2017) (treating a magistrate judge's order imposing an adverse
  inference instruction sanction as non-dispositive, and reviewing the order under a “clearly erroneous”
  standard).
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 2 of 12 PageID #: 1422




                                         BACKGROUND

         On March 9, 2020, plaintiffs commenced this litigation, complaining of defendants’

  alleged defaults on multiple commercial loans and floorplan financing facilities (aggregating

  more than $29 million), intended to finance defendants’ operation of automobile dealerships.

  See generally Complaint (Mar. 9, 2020), DE #1; Amended Complaint (May 8, 2020), DE #9.

         On May 15, 2020, the Court held an initial conference and set a discovery schedule,

  requiring that fact discovery be completed by December 22, 2020 and that expert discovery

  concerning liability be completed by March 19, 2021. See Minute Entry (May 15, 2020), DE

  #15. On December 21, 2020, upon the joint request of the parties, the Court extended the fact

  discovery deadline to February 5, 2021 and the liability expert discovery deadline to May 3,

  2021. See Order (Dec. 21, 2020).

         Meanwhile, on November 4, 2020, plaintiffs served documents requests and

  interrogatories on defendants, for which responses were due on December 4, 2020. See DE

  #60-1. Plaintiffs also served notices of deposition for each of the defendants – depositions for

  corporate representatives of Comfort and Route 206 were noticed for December 8, 2020 and

  the deposition of Gottdiener for December 9, 2020. See DE #60-2. Counsel for defendants

  advised plaintiffs’ counsel that defendants would produce their discovery responses, at the

  latest, by December 7, 2020. See DE #60-3 at ECF p.2. However, on that date, rather than

  making the requisite disclosures, counsel for defendants claimed that defendant Gottdiener was

  ill and unable to produce the requested documents or information or to appear for a deposition.

  See Pl. Motion at 2; see also DE #60-4 at ECF p. 4 (email dated December 31, 2020 from

  defense counsel: “My client is still ill. I will not have responses before the New Year.”).



                                                  2
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 3 of 12 PageID #: 1423




         Thereafter, by letter filed on January 26, 2021, plaintiffs moved to compel defendants

  to produce discovery responses and witnesses for depositions. See Letter Motion to Compel

  Discovery (Jan. 26, 2021), DE #53. Having concluded that “Gottdiener’s claim of continuing

  ill health . . . is both unsupported and inconsistent[,]” the Court granted plaintiffs’ motion to

  compel insofar as it directed defendants to respond to plaintiffs’ discovery demands by

  February 17, 2021 and to appear for depositions on or before March 16, 2021. See

  Memorandum & Order (Feb. 11, 2021) at 2, DE #56. The Court further extended expert

  discovery concerning liability until June 18, 2021, see id., and denied plaintiffs’ request for

  discovery sanctions without prejudice, see id. at 3.

         On February 18, 2021, defendants filed a procedurally improper ex parte application

  seeking an extension of unspecified duration due to Gottdiener’s purported continued poor

  health, see DE #57 (sealed); DE #58 (restricted to case participants), which motion was

  stricken by the Court, see Order (Feb. 18, 2021).

         On March 11, 2021, the parties filed a joint application for an extension of time to

  complete discovery. See Joint Motion for Extension of Time to Complete Discovery (Mar. 11,

  2021), DE #59. The parties requested that the Court “so-order” a modification to the

  discovery schedule (the “Stipulation”) as follows:

         (i) Defendants shall produce substantive and complete responses to the Ally
         Parties’ outstanding discovery requests on or before March 19, 2021;

         (ii) Defendant Gottdiener shall appear for deposition on April 13, 2021, April
         20, 2021, and/or April 27, 2021;

         (iii) Defendants shall neither seek nor receive any further discovery extensions
         from Plaintiffs or the Court; [and]




                                                   3
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 4 of 12 PageID #: 1424




         (iv) If Defendants fail to comply with any of the foregoing deadlines,
         Defendants will be suppressed at summary judgment and/or at trial of this
         matter from using Defendants’ documents and witness testimony in the defense
         of the causes of action asserted in the Complaint and in Comfort’s prosecution
         of its Counterclaims.

  Id. at 1-2.

         The Court granted the parties’ joint motion in its entirety and expressly warned that “no

  further extensions will be permitted and that defendants' failure to fully comply with their

  discovery obligations and/or the new deadlines will result in the sanction/remedy of

  preclusion.” Order (Mar. 11, 2021) (“March 11th Order”).

         To date, defendants have continued to flout the parties’ Stipulation and the Court’s

  March 11th Order, including by failing to produce any documents, provide written discovery

  responses, or produce witnesses for deposition. See Pl. Motion at 3; see also Letter Motion

  for Sanctions and Default regarding non-compliance with Court’s Orders (July 22, 2021)

  (“7/22/21 Motion for Default”) at 3, DE #71. Plaintiffs seek an order enforcing the

  Stipulation as follows:

         (i) Defendants are precluded, prohibited, and suppressed from the supplying,
         introduction, or use of any and all evidence, including documentary and
         testimonial, in connection with any hearing or motion, including summary
         judgment, or at trial of this action, unless the specific evidence was produced by
         the Ally Parties during discovery or provided by the Ally Parties in connection
         with this action;

         (ii) Defendants are precluded from the use of any documentary exhibit in
         connection with any motion for summary judgment, or in opposition to a motion
         for summary judgment, unless the specific document was produced by the Ally
         Parties during discovery;

         (iii) Defendants are precluded from use of any witness affidavit or declaration,
         including without limitation any affidavit or declaration by Defendant
         Gottdiener, in connection with any motion for summary judgment, or in



                                                  4
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 5 of 12 PageID #: 1425




          opposition to a motion for summary judgment, unless the affidavit or declaration
          was prepared by the Ally Parties;

          (iv) Defendant Gottdiener is precluded from testifying on his own behalf or on
          behalf of Defendants Comfort Auto Group NY LLC or Route 206 Auto Group
          LLC in connection with any motion for summary judgment, or in opposition to
          a motion for summary judgment, or at trial;

          (v) Defendants Comfort Auto Group NY LLC and Route 206 Auto Group LLC
          are precluded from calling to testify or offering the testimony of any designated
          representative on their behalf in connection with any motion for summary
          judgment, or in opposition to a motion for summary judgment, or at trial;

          (vi) Defendants are precluded from calling to testify or offering the testimony of
          any witness, including experts, in connection with any motion for summary
          judgment, or in opposition to a motion for summary judgment, or at trial;

          (vii) Defendants are sanctioned $500.00 for violating the Court’s March 11,
          2021 Order and shall make a payment towards Plaintiffs’ legal fees by check to
          Ally Financial, Inc. by April 9, 2021[.] 2

  See Pl. Motion at 3-4.

          Defendants never responded to plaintiffs’ motion for sanctions. See Order (Mar. 23,

  2021) (setting deadline of March 26, 2021); Order (Mar. 29, 2021) (sua sponte extending

  deadline to March 30, 2021, after defendants failed to respond, and warning them that

  sanctions motion would be granted absent a response). Instead, on March 30, 2021, counsel

  for defendants filed an application to withdraw, on the ground that defendants “cease[d] all

  communications with our office.” Response to Motion (Mar. 30, 2021), DE #61. After

  defense counsel cured the derelictions in his motion, see Order (Mar. 31, 2021); Sealed Letter

  Motion to Withdraw (Apr. 9, 2021), DE #64; Sealed Affidavit (Apr. 12, 2021), DE #65-2,


  2
   Plaintiffs also request that, if defendants “fail[] . . . to comply with the foregoing[,]” the
  counterclaims be dismissed with prejudice and their Answer stricken. See Pl. Motion at 4. As this
  particular request concerns dispositive relief, which a magistrate judge is not empowered to grant, and
  plaintiffs have in the interim applied to the District Court for those sanctions, see 7/22/21 Motion for
  Default, this Court does not address that aspect of the request in this Memorandum and Order.
                                                      5
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 6 of 12 PageID #: 1426




  and defendants persisted in their nonresponsiveness, the Court granted defense counsel leave to

  withdraw, see Electronic Order (June 17, 2021). In doing so, the Court observed that

  “defendants have, for months, been obstructing discovery and the progress of this case. The

  Court refuses to delay this litigation further in the absence of any indication that defendants are

  prepared to comply with their obligations as defendants.” Id. The Court again directed

  defendants to respond to the instant motion by July 1, 2020. Id. No new counsel has entered a

  notice of appearance on behalf of defendants. And, consistent with their prior pattern,

  defendants still have not responded to the instant motion.

                                            DISCUSSION

  I.     The Stipulation

         A stipulation “is treated as a contract among the parties, and is subject to the general

  principles of contract construction and interpretation.” In re Revere Armored, Inc., 131 F.3d

  132 (table), 1997 WL 794460, at *3 (2d Cir. 1997) (citations omitted); see Hirsch v. Qingdao

  Orien Com. Equip. Co., Ltd., 12-CV-952 (RRM), 2015 WL 1014352, at *7 (E.D.N.Y. Mar.

  6, 2015) (“[S]tipulations and orders are binding agreements, that are enforceable just as

  contracts are.”) (internal quotation marks and citation omitted); Dziennik v. Sealift, Inc., No.

  05-CV-4659 (DLI)(MDG), 2009 WL 3245291, at *3 (E.D.N.Y. Sept. 30, 2009) (enforcing

  stipulation that released claim of lien against vessel). “Under New York law, the terms of a

  contract must be construed so as to give effect to the intent of the parties as indicated by the

  language of the contract.” Curry Rd. Ltd. v. K Mart Corp., 893 F.2d 509, 511 (2d Cir.

  1990); see Innophos v. Rhodia, S.A., 10 N.Y.3d 25, 29 (2008). “‘[W]hen parties set down

  their agreement in a clear, complete document, . . . their writing should as a rule be enforced



                                                   6
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 7 of 12 PageID #: 1427




  according to its terms.’” In re AMR Corp., 730 F.3d 88, 98 (2d Cir. 2013) (quoting

  W.W.W. Assocs., Inc. v. Giancontieri, 77 N.Y.2d 157, 162 (1990)).

         The parties’ Stipulation, so-ordered by the Court, is unambiguous. The parties agreed

  that defendants would suffer certain sanctions if they failed to comply with the extended

  deadlines to which they agreed. It is undisputed that defendants failed to abide by their

  agreement to produce discovery and provide witnesses for depositions by the deadlines

  specified – or, for that matter, any time thereafter. As a result of defendants’ breach of the

  parties’ agreement, plaintiffs are entitled to the relief specified in the parties’ Stipulation.

  Accordingly, defendants are precluded “at summary judgment and/or at trial of this matter

  from using [d]efendants’ documents and witness testimony in the defense of the causes of

  action asserted in the Complaint and in Comfort’s prosecution of its Counterclaims.”

  Stipulation at 1-2; see March 11th Order (“defendants’ failure to comply with their discovery

  obligations and/or the new deadlines will result in the sanction/remedy of preclusion”).

  II.    Rule 37 of the Federal Rules of Civil Procedure (the “FRCP”)

         A.      Preclusion

         Even if the parties had not agreed in advance to preclusion as a sanction for defendants’

  violation of the Court’s March 11th Order, defendants’ intransigence warrants a preclusion

  order under Rule 37 of the FRCP, which governs the district court's procedures for enforcing

  discovery orders and imposing sanctions for misconduct. Pursuant to Rule 37(b)(2), “[i]f a

  party or a party's officer, director, or managing agent -- or a witness designated under Rule

  30(b)(6) . . . -- fails to obey an order to provide or permit discovery, . . . the court where the

  action is pending may issue further just orders. They may include . . . prohibiting the



                                                    7
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 8 of 12 PageID #: 1428




  disobedient party from supporting or opposing designated claims or defenses, or from

  introducing designated matters in evidence[.]” Fed. R. Civ. P. 37(b)(2)(A). Courts enjoy

  broad discretion in fashioning appropriate (even severe) sanctions. 3 See, e.g., Daval Steel

  Prods. v. M/V Fakredine, 951 F.2d 1357, 1365 (2d Cir. 1991).

         As defendants have abandoned their defense of this case and ignored their discovery

  obligations and court orders, severe sanctions are warranted. See, e.g., Valentine v. Museum

  of Modern Art, 29 F.3d 47, 49–50 (2d Cir. 1994) (affirming dismissal where pro se plaintiff

  exhibited “sustained and willful intransigence in the face of repeated and explicit warnings

  from the court that the refusal to comply with court orders to appear for his deposition would

  result in the dismissal of his action”); Daval Steel, 951 F.2d at 1367 (“Although an

  order . . . precluding a party from presenting evidence in opposition to [a claim] is strong

  medicine, such orders are necessary on appropriate occasion to enforce compliance with the

  discovery rules and maintain a credible deterrent to potential violators.”); John B. Hull, Inc. v.

  Waterbury Petroleum Prods., Inc., 845 F.2d 1172, 1177 (2d Cir. 1988) (upholding dismissal

  of third-party claims where district court issued two warnings that failure to obey discovery

  orders would result in dismissal); Integrity Elecs., Inc. v. Garden State Distribs., Inc., No. 09

  CV 2367(ILG), 2012 WL 1041831, at *5 (E.D.N.Y. Jan. 6, 2012) (recommending that default

  judgments be entered, or that defendants be precluded from offering evidence in opposition to

  plaintiff's claims, where defendants “failed to comply in a timely or adequate fashion” to court



  3 In considering the sanctions to impose, courts consider: (1) the willfulness of the acts of the
  noncompliant party or the reason for noncompliance; (2) the efficacy of lesser sanctions; (3) the
  duration of the period of noncompliance, and (4) whether the noncompliant party had been warned of
  the consequences of noncompliance. See Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302-03
  (2d Cir. 2009).
                                                   8
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 9 of 12 PageID #: 1429




  orders and where their “behavior throughout th[e] case [wa]s consistent with a deliberate

  strategy to delay and frustrate the[ ] proceedings”), adopted, 2012 WL 1041349 (E.D.N.Y.

  Mar. 28, 2012) (striking answer and counterclaims and entering default judgment against

  noncompliant defendants).

         “[T]he Court must select sanctions that are commensurate with the non-compliance

  such that they restore the prejudiced party, as nearly as possible, to the position it would have

  occupied had the discovery been produced and the evidence disclosed.” Syntel Sterling Best

  Shores Mauritius Ltd. v. TriZetto Grp., 328 F.R.D. 100, 120 (S.D.N.Y. 2018) (internal

  quotations and citation omitted). Here, the only reasonable inference to be drawn is that in

  ignoring the Court's orders, defendants willfully abandoned their defense of this case and the

  prosecution of their counterclaims. Defendants’ persistent pattern of ignoring the Court's

  orders suggests than any lesser sanction would be similarly ignored. Under Rule 37, prejudice

  to the moving party is one of the factors to be considered in fashioning a remedy. See S. New

  England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 148–49 (2d Cir. 2010); Design Strategy,

  Inc. v. Davis, 469 F.3d 284, 296 (2d Cir. 2006). Having weighed the relevant factors, this

  Court concludes that a preclusion order consistent with the one described in the parties’ so-

  ordered Stipulation, see Stipulation § (iv), best minimizes the prejudice caused by defendants’

  failure to participate in discovery. Here, the defendants’ complete failure to cooperate in

  discovery deprives plaintiffs of an opportunity to marshal evidence in support of their claims

  and to defend against defendants’ counterclaims, and thus warrants an order precluding

  defendants from using documents and witness testimony that defendants failed to timely




                                                  9
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 10 of 12 PageID #: 1430




   disclose to plaintiffs.4 See Lujan v. Cabana Mgmt., Inc., 284 F.R.D. 50, 75 (E.D.N.Y. 2012)

   (“Absent preclusion, plaintiffs will be extremely prejudiced in that they have no discovery,

   such as time records, concerning these individuals.”); Ho v. Target Constr. of NY, Corp., No.

   08–CV–4750 (KAM)(RER), 2010 WL 2292202, at *4 (E.D.N.Y. June 3, 2010) (precluding

   defendant from offering any evidence at trial in support of his defense where plaintiff would be

   “unfairly prejudiced if defendant is permitted to shirk his obligations to disclose and designate

   his exhibits and witnesses for trial”); Koury v. Derzhavin, No. CV20043180FBMDG, 2005

   WL 2372840, at *1 (E.D.N.Y. Apr. 25, 2005) (“Preclusion is an appropriate sanction here

   since defendant's failure to attend his own deposition thwarts plaintiff's ability to prepare for

   trial.”).

           B.      Attorneys’ Fees

           As to plaintiffs’ request for $500 to be applied toward plaintiffs’ legal fees, such relief

   is not provided for in the court-ordered Stipulation. Compare Stipulation at 1-2 with Pl.

   Motion at 4. Nevertheless, under Rule 37(b)(2)(C), in addition to any of the sanctions

   authorized in Rule 37(b)(2)(A), a court may require the party failing to obey a discovery order

   to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the

   court finds that the failure was substantially justified or that other circumstances make an




   4  Plaintiffs’ sanctions motion also seeks an order precluding defendants from offering expert opinions
   at trial or in connection with any summary judgment motion. See Pl. Motion at 4 (section (vi)). As
   neither the so-ordered Stipulation nor the Court’s compulsion orders referenced expert opinions, the
   Court concludes that its primary rationale for granting a preclusion order does not extend to expert
   opinions. That said, defendants apparently have not served any expert disclosures within the time
   allotted by the Court, and have thereby waived the right to rely on expert opinions. See Fed. R. Civ.
   P. 37(c)(1) (“If a party fails to provide information or identify a witness as required by Rule 26(a) or
   (e), the party is not allowed to use that information or witness to supply evidence on a motion, at a
   hearing, or at a trial, unless the failure was substantially justified or is harmless.”).
                                                      10
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 11 of 12 PageID #: 1431




   award of expenses unjust. See Fed. R. Civ. P. 37(b)(2). In other words, “the burden is on

   the violator to show that there was a substantial justification for the violation, or that

   circumstances would make it unjust to award reasonable expenses to the moving party.” In re

   Doria/Memon Disc. Stores Wage & Hour Litig., 14 Civ. 7990, 2018 WL 1353261, at *5

   (S.D.N.Y. Mar. 15, 2018); (quoting Kizer v. Abercrombie & Fitch Co., 12-CV-

   5387(JS)(AKT), 2016 WL 5338537, at *2 (E.D.N.Y. Sept. 23, 2016)).

          Under the circumstances, as discussed above, defendants’ failure to comply with this

   Court’s March 11th Order was not substantially justified, and plaintiffs reasonably responded

   to that dereliction by filing their motion for sanctions – a four-page single-spaced application.

   Although plaintiffs have not submitted their contemporaneous time records in connection with

   their request for sanctions, the Court is confident, based on its knowledge of hourly rates in

   this District, that the modest $500 sum sought by plaintiffs represents but a fraction of the legal

   fees plaintiff incurred in litigating the sanctions motion. See Martinez v. N.Y. City Health &

   Hosps. Corp., 15 Civ. 515 (ALC) (GWG), 2017 WL 6729296, at *6 (S.D.N.Y. Dec. 28,

   2017) (in ordering sanctions for failure to respond to discovery requests and obey court orders,

   court exercises its “discretion to award fees notwithstanding the absence of [contemporaneous

   time] records”); Montesa v. Schwartz, 12 Civ. 6057 (CS)(JCM), 2015 WL 13173166, at *3 &

   n.4 (S.D.N.Y. Oct. 13, 2015) (awarding fees under Rule 37 without requiring

   contemporaneous time records, while noting split among district courts). Accordingly,

   defendants are directed to reimburse plaintiffs $500.00, for reasonable fees and costs expended

   in pursuing discovery from defendants.




                                                    11
Case 1:20-cv-01281-MKB-RLM Document 72 Filed 07/30/21 Page 12 of 12 PageID #: 1432




                                              CONCLUSION

           For the reasons set forth above, plaintiffs’ motion for sanctions is granted. Defendants

   are precluded at summary judgment and/or at trial of this matter from using defendants’

   documents and witness testimony in the defense of the causes of action asserted in the

   Complaint and in Comfort’s prosecution of its Counterclaims. In addition, defendants are

   ordered to pay $500.00 for plaintiffs’ reasonable attorneys’ fees and costs.

           Any objections to the rulings contained in this Memorandum and Order must be filed

   with the Honorable Margo K. Brodie on or before August 16, 2021. Failure to file objections

   in a timely manner may waive a right to appeal the District Court order.

           Plaintiffs are directed to promptly serve copies of this Memorandum and Order on

   defendants and to file proof of service.

  SO ORDERED.

  Dated:      Brooklyn, New York
              July 30, 2021



                                                 /s/   Roanne L. Mann
                                                ROANNE L. MANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  12
